In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3276 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

JULIUS W. LAWSON, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Northern District of Indiana, Fort Wayne Division. 
          No. 1:13‐CR‐4 — Theresa L. Springmann, Judge. 
                     ____________________ 

    ARGUED NOVEMBER 2, 2015 — DECIDED JANUARY 19, 2016 
                 ____________________ 

    Before BAUER, POSNER, and KANNE, Circuit Judges. 
    KANNE,  Circuit  Judge.  Defendant‐Appellant  Julius  W. 
Lawson and his confederate attempted to commit robbery in 
a United States branch post office located at a shopping cen‐
ter in Fort Wayne, Indiana. In the post office, the confederate 
pointed a firearm at a patron while Lawson looked for prop‐
erty to steal. Lawson was later apprehended because he left 
his cell phone, palm print, and fingerprints on the post office 
counter. His confederate was never identified.  
2                                                        No. 14‐3276 

   A  jury  convicted  Lawson  on  all  three  counts  related  to 
aiding  and  abetting  firearm  use  during  the  attempted  rob‐
bery of the post office. 
    Lawson  appeals  his  convictions  on  three  grounds.  First, 
he argues that there was insufficient evidence for the jury to 
find that a “firearm” was used. Second, he contends that the 
jury was improperly  instructed on  the  theory of aiding  and 
abetting firearm use in light of Rosemond v. United States, 134 
S.  Ct.  1240  (2014),  entitling  him  to  a  new  trial.  Third,  he 
claims  that  he  is  entitled  to  a  new  trial  because  the  govern‐
ment withheld evidence of an investigator offering a “bribe” 
to a witness and a police officer’s disciplinary record in vio‐
lation  of  Brady  v.  Maryland,  373  U.S.  83  (1963).  We  disagree 
and affirm the judgment of the district court. 
                          I. BACKGROUND 
    Around  3:30  p.m.  on  December  19,  2012,  two  men  en‐
tered through the first set of glass doors into the foyer of the 
Diplomat  Post  Office  in  Fort  Wayne,  Indiana.  The  men  put 
masks over their faces and then walked through the second 
set  of  glass  doors  into  the  lobby  of  the  post  office.  Postal 
worker Catherine Weigold spotted the men entering the lob‐
by.  She  then  ran  into  the  back  office,  locked  the  door,  and 
called the police. 
    The first man—the “counter‐jumper”—walked across the 
lobby toward the unattended counter. The second man—the 
“gunman”—approached  patron  Dawn  Hunter,  pointed  an 
object at her stomach, and said, “I have a gun.” The counter‐
jumper  walked  over  to  Hunter  and  rummaged  through  her 
purse and wallet, but he took nothing. The gunman then di‐
rected  Hunter  to  turn  around  and  kneel  in  front  of  him. 
No. 14‐3276                                                         3 

Meanwhile,  the  counter‐jumper  returned  to  the  sales  coun‐
ter, placed his hands on it, and jumped over the counter. Af‐
ter  a  brief  search  behind  the  counter,  the  counter‐jumper 
took  nothing  and  hopped  back  over  the  counter.  The  two 
men then left the post office, passing a second patron as they 
exited.  Video  surveillance  captured  the  entire  robbery  at‐
tempt. 
   A. Police Investigation and Indictment 
   Both  Hunter  and  Weigold  contacted  the  police.  Hunter 
reported that two men had robbed the post office, and one of 
the men had pointed a gun at her. When the police arrived, 
Hunter  reported  that  there  was a  cell  phone  on  the  counter 
that was not there before the robbery attempt, and the video 
footage confirmed that it fell from the counter‐jumper when 
he hopped back over the counter.  
   While police were investigating the scene, the cell phone 
began to ring. Postal Inspector Kathryn Maxwell viewed the 
phone’s display, which showed a ten‐digit number ending in 
1880 and read “Violet.” Fort Wayne Detective Mark Rogers, 
who was responsible for processing the crime scene, photo‐
graphed  the  cell  phone  on  the  counter  and  took  it  into  evi‐
dence. Cell phone records showed that the cell phone on the 
counter was registered to Julius Lawson.  
   The calls being received were from a phone registered to 
Violet Hanson, the mother of Lawson’s son. At 9:37 p.m. that 
same  day,  Hanson  consented  to  a  search  of  her  cell  phone. 
There were seven outgoing calls made to Lawson’s phone on 
the day of the attempted robbery. 
   Detective Rogers dusted the counter for prints and lifted 
seven  latent  prints  and  a  palm  print,  which  he  placed  into 
4                                                        No. 14‐3276 

evidence. Postal Inspector Andrew Gottfried sent the prints, 
along with two known prints of Lawson, to the National Fo‐
rensics Lab in Dulles, Virginia. At trial, the fingerprint exam‐
iner testified  that the latent prints and  palm  print found  on 
the counter belonged to Lawson. 
    Following the robbery attempt, Inspector Gottfried inter‐
viewed Weigold. She described the counter‐jumper as being 
about 5’8” with a thin build. She also said she saw the coun‐
ter‐jumper’s  face  before  he  pulled  down  his  mask  and  re‐
called him having no facial hair or tattoos. Lawson, however, 
had  a  thin  mustache, light  hair  on  his  jaw  line,  and  a  small 
star tattoo on his left cheek. Gottfried showed Weigold a se‐
ries of twelve photographs. Weigold said that if she “had to 
pick  out  of  that  stack,  [she’d]  pick  him”  as  the  counter‐
jumper. The photograph she chose was of Lawson. 
   On  January  23,  2013,  a  Fort  Wayne  grand  jury  indicted 
Lawson  on  three  counts  related  to  aiding  and  abetting  the 
use of a firearm during the post office attempted robbery in 
violation  of  18  U.S.C.  § 2114(a),  18  U.S.C.  § 924(c),  and  18 
U.S.C. §§ 111(a)(1) and (b).  
     B. Trial 
    At trial, the government presented the physical evidence 
found  at  the  scene,  including  the  cell  phone  and  its  corre‐
sponding  records,  fingerprint  evidence,  and  surveillance 
footage.  In  addition,  Hunter  testified  that  the  gunman 
walked in and “said, ‘I have a gun,’ and he aimed it at [her] 
stomach.” She said that she was able to see the “gun” when 
it was directly in front of her. When asked to identify that the 
object  pointed  at  her  was  in  fact  a  gun,  the  following  ex‐
change occurred: 
No. 14‐3276                                                           5 

       Q: Are you familiar with guns at all, ma’am? 
       A:  I  grew  up  with  a  family  that  hunted,  so  yes, 
       ma’am. 
       Q: How about handguns or pistols or— 
       A: Yes, ma’am. 
       Q: Do you have an idea what type of handgun that 
       was? 
       A: It looked like my father‐in‐law’s handgun. 
       Q: What type of gun does your father‐in‐law have? 
       A: He has a Cobra .380. 
       Q: Were you able to see what color the gun was? 
       A: Black. 
       Q:  Do  you  know  if  it  was  a  revolver  or  a  semi‐
       automatic or automatic or you couldn’t tell? 
       A: It wasn’t a revolver. 
(Trial Tr. 16–17, May 15, 2013.)  
    On  cross‐examination,  however,  Hunter  indicated  that 
she was not positive that the object pointed at her was a Co‐
bra  .380,  only  that  it  “looked  similar  to  a  Cobra  .380.”  The 
defense  brought  out  a  stage  prop  that  was  the  same  size, 
color,  and  shape  as  a  Cobra  .380.  The  stage  prop  was  not  a 
firearm  because  it  did  not  have  a  firing  pin,  slide  mecha‐
nism, clip, or ejection chamber. Hunter testified that she was 
“not  positive”  whether  the  object  she  saw  that  day  was  in 
fact a firearm and that it “could have been” a well‐made rep‐
lica. 
  After the government rested,  Lawson moved  for  a judg‐
ment of acquittal on all counts. Fed. R. Crim. P. 29(a). In par‐
6                                                       No. 14‐3276 

ticular, Lawson argued that he could not be convicted under 
18  U.S.C.  § 924(c)  because  Hunter’s  testimony  was  insuffi‐
cient to prove that the object was a “firearm”—meaning that 
it “will or is designed to … expel a projectile by the action of 
an  explosive.”  § 921(a)(3)(A).  Because  she  testified  that  it 
could  have  been  either  a  firearm  or  a  well‐made  replica, 
Lawson  argued  that  the  evidence  was  insufficient  to  find  a 
“firearm.”  The  district  court  took  the  motion  under  advise‐
ment, and the trial proceeded. 
    Lawson’s  primary  defense  at  trial  was  alibi.  The  patron 
the  robbers  passed  when  exiting  the  post  office  was  Curtis 
Molton,  an  acquaintance  of  Lawson’s,  who  testified  that  he 
did not recognize either person leaving the post office to be 
Lawson.  Cynita  Wyatt  and  Elliot  Diaz,  friends  of  Lawson, 
both  testified  that  Lawson  was  at  their  apartment  between 
3:30 and 3:45 p.m. on the day of the attempted robbery.  
    Hanson  also  testified  for  the  defense.  She  testified  that 
she and Lawson had gone to the post office the week before 
Christmas  to  buy  stamps.  She  further  testified  that  she  had 
kicked Lawson out of her home on December 18, and that he 
did  not  return  to  her  apartment  until  5:00  or  5:30  p.m.  the 
next  day.  She  admitted  that  on  the  evening  of  the  robbery 
attempt  Lawson  asked  to  use  her  phone  to  “try  and  track 
down his phone.”  
    During  her  cross‐examination  on  Thursday,  May  16, 
2013,  Hanson  admitted  that  Inspector  Gottfried  had  inter‐
viewed her the night of the offense. After the defense rested, 
the  government  requested  a  recess  to  review  a  thirty‐eight 
minute  video  recording  of  Gottfried’s  interview  of  Hanson 
for  possible  impeachment  evidence.  Lawson  objected  be‐
cause the government had not disclosed the video recording 
No. 14‐3276                                                         7 

to  the  defense,  and  he  requested  to  view  a  copy  of  the  re‐
cording for potential exculpatory evidence. The district court 
granted Lawson’s disclosure motion and dismissed the jury. 
   The  following  day,  Lawson  argued  that  the  government 
had  violated  Brady  because  the  recording  contained  im‐
peachment  material  of  Gottfried.  Specifically,  Lawson  ar‐
gued that Gottfried seemed to be offering Hanson a bribe for 
favorable testimony: 
       Gottfried  says,  “Would  there  be  any  reason  why 
       [Lawson] is on the video robbing the post office?” 
       Hanson said, “I hope he isn’t. I don’t know why he 
       would be there. Then shit, where is my little mon‐
       ey? He ain’t done shit for my son.” 
       Gottfried  replies,  “Is  that  something  you  want?  Is 
       that  something  you  need?  Do  you  need  money 
       from us to help out?”  
       Hanson replies, “No. Hell no.” 
(Trial Tr. 13, May 17, 2013.) 
    Lawson  contended  that  this  exchange  shows  that  Gott‐
fried offered Hanson a bribe, and he requested a mistrial as a 
result of the failure to disclose the video recording. Although 
the district court found that the failure to disclose was inten‐
tional,  instead  of  declaring  a  mistrial,  it  granted  Lawson 
more  time  to  review  the  tape  and  permitted  him  to  reopen 
any  portion  of  his  case.  On  Monday,  May  20,  the  district 
court denied Lawson’s motion for a mistrial, concluding that 
there was “no clear violation of Brady” because “almost four 
whole days  ha[d]  passed since  the discovery [of] that state‐
ment[,] …  [and]  the  defense  now  has  an  opportunity  to 
8                                                          No. 14‐3276 

make a determination on how it wants to deal with that evi‐
dence.” 
    Lawson  chose  to  reopen  his  case  and  recall  Inspector 
Gottfried to testify about his interview of Hanson. Gottfried 
admitted  that  he  interviewed  Hanson  and  that  she  had  de‐
nied using her phone that evening to contact Lawson. Gott‐
fried  also  admitted  that  he  had  offered  Hanson  money.  He 
denied,  however,  that  he  was  attempting  to  persuade  Han‐
son to change her testimony in exchange for money. Instead, 
he  testified  that  he  was  referring  to  the  money  available  to 
persons  who  become  confidential  informants,  but  when 
Hanson said that she was not interested in money, he moved 
on. The defense chose not to recall any other witnesses and 
instead rested. 
    The district court denied Lawson’s renewed Rule 29 mo‐
tion  for  a  judgment  of  acquittal,  concluding  that  there  was 
sufficient evidence “to possibly sustain a conviction.” 
    After closing arguments, the district court instructed the 
jury.  Specifically  on  count  two,  a  violation  of  18  U.S.C. 
§ 924(c), the district court instructed: 
       [T]he  government  [must]  prove  the  following  be‐
       yond a reasonable doubt: 
       1. The defendant knew, either before or during the 
       crime,  of  another  person’s  use,  carrying,  or  bran‐
       dishing of a firearm; and 
       2.  The  defendant  intentionally  facilitated  the  use, 
       carrying,  or  brandishing  of  the  firearm  once  so  in‐
       formed.  
Lawson  did  not  object  to  the  instruction.  Subsequently,  the 
jury convicted Lawson on all counts. 
No. 14‐3276                                                           9 

   C. Post‐Trial Procedure 
   Four  months  after  Lawson’s  trial,  Detective  Rogers  was 
indicted  in  state  court  for  sexual  misconduct  with  a  person 
subject to lawful detention, official misconduct, and false in‐
forming.  
    The  government  then  requested  Rogers’s  personnel  file 
from  the  Fort  Wayne  Police  Department,  in  which  it  found 
prior instances of misconduct that Rogers had not disclosed. 
The government disclosed to Lawson Rogers’s four letters of 
reprimand: (1) in July 2013 (after Lawson’s trial), Rogers was 
reprimanded for negligently failing to log evidence into the 
evidence  management  system;  (2)  in  2006,  Rogers  was  rep‐
rimanded for a preventable accident involving a police vehi‐
cle;  (3)  in  2004,  Rogers  received  a  sustained  reprimand  for 
improper  conduct;  and  (4)  in  1998,  Rogers  received  a  sus‐
tained reprimand for improper conduct. 
    Lawson  filed  a  motion  for  a  new  trial  arguing  that  the 
failure  to  disclose  Rogers’s  personnel  file  was  a  violation  of 
Brady  v.  Maryland,  373  U.S.  83  (1963),  and  Giglio  v.  United 
States, 405 U.S. 150 (1972). Lawson argued that Rogers’s past 
misconduct  impeached  the  reliability  of  the  fingerprint  evi‐
dence  that  he  had  collected.  Lawson  also  argued  that  be‐
cause  of  his  disciplinary  record,  Rogers  “knew  he  was  on 
thin  ice,”  and  this  knowledge  “automatically  makes  Rogers 
biased and prejudiced against the defendant.”  
   In  addition,  the  Supreme  Court  issued  its  opinion  in 
Rosemond  v.  United  States,  134  S.  Ct.  1240,  1249  (2014),  in 
which  it  held  that  to  sustain  a  conviction  under  18  U.S.C. 
§ 924(c), the jury must find that the accomplice had advance 
knowledge that a firearm would be used. Lawson moved for 
10                                                         No. 14‐3276 

a new trial based on Rosemond because the jury had not been 
properly instructed. 
    On  August  26,  2014,  the  district  court  denied  both  of 
Lawson’s  motions.  First,  the  district  court  concluded  that 
Lawson had not been prejudiced by the government’s failure 
to disclose Rogers’s personnel file. Second, the district court 
acknowledged that the instruction given was an error under 
Rosemond,  but  it  concluded  that  the  erroneous  instruction 
did  not  affect  Lawson’s  substantial  rights  because  based  on 
the evidence presented at trial, the jury’s verdict could “only 
be  understood  as  a  determination  that  the  Defendant  in‐
tended to assist in an armed robbery.” 
   The  district  court  sentenced  Lawson  to  84  months  on 
counts  one  and  three  to  be  served  concurrently  and  60 
months  on count  two  to  be  served consecutively,  plus  three 
years of supervised release. Lawson appeals. 
                             II. ANALYSIS 
    Lawson  raises  three  issues  on  appeal.  First,  he  argues 
that there  was  insufficient evidence  for  the  jury to find that 
there was a “firearm” used during the robbery attempt. Sec‐
ond, he challenges the district court’s jury instruction in light 
of the Supreme Court’s decision in Rosemond. Third, he con‐
tends  that  he  is  entitled  to  a  new  trial  in  light  of  evidence 
that was not disclosed in violation of Brady. We address each 
issue in turn. 
      A. Sufficiency of the Evidence of “Firearm” Use 
   All  three  counts  upon  which  Lawson  was  convicted  re‐
quired the  prosecution  to prove beyond a reasonable doubt 
that Lawson aided and abetted the use of a “firearm.” Law‐
son contends that the government did not meet this burden 
No. 14‐3276                                                         11 

because  the  only  evidence  that  a  firearm  was  used  comes 
from Hunter, who testified that she was not sure whether the 
object was a firearm or a well‐made replica. 
    When faced with a challenge to the sufficiency of the evi‐
dence, “we must view the evidence in the light most favora‐
ble  to  the  prosecution  and  determine  whether  any  rational 
trier  of  fact  could  have  found  the  essential  elements  of  the 
crime beyond a reasonable doubt.” United States v. Smith, 697 
F.3d 625, 635 (7th Cir. 2012) (quotation marks omitted).  
    Determinations  of  a  witness’s  credibility  are  to  be  made 
by  the  jury,  and  “[w]e  will  not …  second‐guess  the  jury’s 
credibility  determinations.”  United  States  v.  King,  643  F.3d 
1003, 1006 (7th Cir. 2011). “Generally, juries may reject parts 
of a witness’s testimony while accepting other parts.” United 
States v. Colston, 936 F.2d 312, 315 (7th Cir. 1991). 
    A  “firearm”  is  defined  as  “any  weapon …  which  will  or 
is designed to or may readily be converted to expel a projec‐
tile  by  the  action  of  an  explosive.”  18  U.S.C.  § 921(a)(3)(A). 
Use of a  replica or  toy gun  is not sufficient to convict  of an 
offense  involving  a  “firearm.”  Cf.  United  States  v.  Jones,  222 
F.3d 349, 351 (7th Cir. 2000) (implicitly acknowledging that a 
BB gun is not a “firearm”). 
    Because  the  object  used  was  never  recovered  and  the 
surveillance  footage  could  not  be  enhanced,  the  only  evi‐
dence that  there was  a “firearm” comes from the testimony 
of  Hunter.  There  is  no  requirement  that  the  government 
produce the firearm or other corroborating evidence to sus‐
tain  a  conviction.  See  United  States  v.  Buggs,  904  F.2d  1070, 
1076 (7th Cir. 1990) (upholding conviction based on witness 
testimony without presence of the weapon). Nor is there any 
12                                                        No. 14‐3276 

requirement that the government produce an expert witness 
or more than one lay witness. See, e.g., United States v. Floyd, 
81 F.3d  1517,  1526 (10th Cir. 1996) (upholding  firearms  con‐
viction  based  on  testimony  of  one  lay  witness  experienced 
with  firearms);  United  States  v.  Beverly,  99  F.3d  570,  572  (3d 
Cir.  1996)  (upholding  conviction  where  victim  testified  that 
the defendant “threatened him with a gun during the course 
of the robbery, and that the gun … was a chrome‐plated re‐
volver”); Parker v. United States, 801 F.2d 1382, 1384–85 (D.C. 
Cir.  1986)  (upholding  conviction  for  using  a  “firearm”  after 
concluding that testimony by an “expert” witness is not nec‐
essary). 
   Hunter had ample opportunity to view the gun up close 
while it was pointed directly at her stomach. Hunter testified 
that  she  was  familiar  with  guns,  that  the  gun  looked  like  a 
Cobra  .380,  and  that  it  was  not  a revolver. Additionally,  the 
robber told her that he had a gun—implying that it was op‐
erable  and  that  he  would  be  willing  to  use  it  if  Hunter  did 
not comply. Cf. Parker, 801 F.2d at 1384 (“The act of threaten‐
ing others with a gun is tantamount to saying that the gun is 
loaded  and  that  the  gun  wielder  will  shoot  unless  his  com‐
mands are obeyed.” (quotation marks omitted)). 
    Hunter’s testimony is sufficient for a rational juror to find 
beyond a reasonable doubt that the object used was in fact a 
firearm.  The  jury  was  free  to  discredit  the  portions  of 
Hunter’s  testimony  where  she  admitted  that  it  “could  have 
been” a well‐made replica. In fact, we have rejected just such 
an argument. Buggs, 904 F.2d at 1074–75 (upholding firearms 
conviction where police officer and lay witness testified that 
they  saw  “what  appeared  to  them  to  be  a  large  pistol.  It  ap‐
No. 14‐3276                                                          13 

peared to each of them to be a .357 magnum but neither was 
sure.” (quotation marks omitted)).  
   Therefore,  while  it  is  preferable  for  there  to  be  physical 
evidence  and  more  witnesses  to  testify  regarding  the  exist‐
ence of a “firearm,” it is not necessary. The jury was free to 
credit  Hunter’s  testimony  that  the  object  was  in  fact  a  fire‐
arm,  discredit  the  defense’s  attempts  to  show  that  it  was  a 
well‐made replica, and find beyond a reasonable doubt that 
Lawson’s confederate used a firearm. 
    B. Jury Instruction In Light of Rosemond 
    When  a  defendant  did not  object to a jury  instruction  at 
trial, we review only for plain error. United States v. McClel‐
lan, 794 F.3d 743, 753–54 (7th Cir. 2015). “In order to reverse 
for plain error, we must find (1) error (2) that is plain, and (3) 
that  affects  the  defendantʹs  substantial  rights.”  Id.  at  754 
(quotation marks omitted). To show that an error affected a 
defendant’s  substantial  rights,  he  “‘must  demonstrate  that 
[the error] affected the outcome of the district court proceed‐
ings.’” United States v. Caira, 737 F.3d 455, 462 (7th Cir. 2013) 
(quoting Puckett v. United States, 556 U.S. 129, 135 (2009)). Fi‐
nally, we may exercise our discretion to correct the error if it 
“seriously  affect[s]  the  fairness,  integrity  or  public  reputa‐
tion  of  judicial  proceedings.”  Id.  (alteration  in  original  and 
quotation marks omitted).  
    For  instructional  errors,  we  evaluate  whether  the  defec‐
tive  instruction  “improperly  influenced  the  jury’s  verdict,” 
United  States  v.  Salinas,  763  F.3d  869,  879  (7th  Cir.  2014), 
“against  the  backdrop  of  the  entire  trial,”  Caira,  737  F.3d  at 
464. The verdict may stand “if it appear[s] ‘beyond a reason‐
able doubt that the error complained of did not contribute to 
14                                                     No. 14‐3276 

the verdict obtained.’” Caira, 737 F.3d at 464 (quoting Neder v. 
United States, 527 U.S. 1, 15 (1999)). Even under this test, “it is 
rare that we reverse a conviction on the basis of an improper 
jury  instruction  to  which  there  was  no  objection.”  United 
States v. Wheeler, 540 F.3d 683, 689 (7th Cir. 2008). 
    The government properly concedes that the jury instruc‐
tion given on count two, a violation of 18 U.S.C. § 924(c), was 
erroneous in light of Rosemond v. United States, 134 S. Ct. 1240 
(2013). The only remaining question is whether this plain er‐
ror affected Lawson’s substantial rights. We conclude that it 
did not. 
    Rosemond held that in order to show aiding and abetting 
a  § 924(c)  offense,  the  “defendant’s  knowledge  of  a  firearm 
must be advance knowledge—or otherwise said, knowledge 
that  enables  him  to  make  the  relevant  legal  (and  indeed, 
moral) choice.” Id. at 1249. That means knowledge of a fire‐
arm must come “at a time the accomplice can do something 
with it—most notably, opt to walk away.” Id. at 1249–50. 
    The  instruction  given  at  Lawson’s  trial  required  that  the 
government prove “that the defendant knew, either before or 
during the crime” of the firearm and “intentionally facilitat‐
ed the use.” The instruction was erroneous because it could 
hypothetically  permit  a  conviction  where  the  jury  thought 
that  Lawson  learned  of  the  firearm  during  the  attempted 
robbery  and  intentionally  facilitated  its  use  only  because  it 
was too late for him to “opt to walk away.” Id. Such a convic‐
tion would run afoul of Rosemond. 
    The theoretical possibility of a conviction on this improp‐
er  ground,  however,  does  not  warrant  reversal  in  this  case. 
There is no reasonable doubt that had the proper instruction 
No. 14‐3276                                                                15 

been  given,  Lawson  would  have  been  acquitted.  Given  the 
evidence  that  was  presented  at  trial,  it  is  unreasonable  to 
think  that  the  jury  convicted  Lawson  because  he  learned  of 
the firearm during the crime and intentionally facilitated its 
use only because it was too late to opt to walk away.  
     After entering the post office, his confederate immediate‐
ly  pulled  the  firearm,  announced  that  he  had  a  gun,  and 
pointed it at Hunter. Lawson did not abort the offense. Nor 
is there any indication in the video footage that Lawson hesi‐
tated at the sight of the gun, which appears to be in his line 
of  sight  while  searching  Hunter’s  purse.  Instead,  Lawson 
continued  to  participate  in  the  offense.  Lawson  approached 
Hunter  and  looked  through  her  purse  and  wallet.  Lawson 
also hopped over the counter and searched for items to steal, 
all  while  his  confederate  continued  to  point  the  firearm  at 
Hunter. Lawson then rejoined his partner and left with him.  
    Based  on  these  facts,  the  government  argued  to  the  jury 
that Lawson and his confederate had a “division of labor al‐
ready  mapped  out”  before  entering  the  post  office:  the  ac‐
complice  would  neutralize  threats,  while  Lawson  would 
steal  property.  Furthermore,  these  two  men  had  the  fore‐
thought  to  bring  masks  to  hide  their  faces,  indicating  that 
there was a plan to rob the post office. They walked into the 
post  office  to  rob  it  in  the  middle  of  the  day.  It  is  implausible 
that such a mid‐day robbery plan would not have included a 
firearm designed to influence and threaten the employees or 
patrons that are sure to be there. Cf. Parker, 801 F.2d at 1385 
(“[T]he  use  of  an  unloaded  gun  to  rob  a  bank  would  be  a 
very  hazardous  venture  for  the  robber.”  (quotation  marks 
omitted)). Accordingly, the verdict may stand because it ap‐
16                                                         No. 14‐3276 

pears  beyond  a  reasonable  doubt  that  the  error  complained 
of did not have any effect on the verdict. 
    Indeed, Lawson’s case is quite distinct from the facts pre‐
sented  to  the  jury  in  Rosemond.  Rosemond  arose  out  of  a 
“drug deal gone bad.” 134 S. Ct. at 1243. In that case, a deal‐
er arranged a drug deal with two men. The dealer drove to a 
park  accompanied  by  two  confederates,  one  of  whom  was 
Rosemond. One of the buyers entered the vehicle, inspected 
the  marijuana,  and  instead  of  handing  over  the  money,  he 
punched  the  confederate  in  the  face  and  ran. At  that  point, 
one  of  the  male  confederates—it  was  contested  who  this 
was—exited  the  vehicle  and  fired  shots  from  a  handgun. 
Rosemond was charged under § 924(c), and one of the theo‐
ries  of  liability  was  aiding  and  abetting.  The  district  court 
instructed  the  jury  that  a  defendant  is  guilty  of  aiding  and 
abetting a § 924(c) violation if he knew of the firearm at some 
point  and  actively  participated  in  the  underlying  drug  crime. 
Id. at 1244. 
    Lawson,  however,  was  convicted  of  aiding  and  abetting 
by  intentionally  facilitating  the  use  of  a  firearm,  not  just  by 
participating in the underlying robbery attempt. Nothing in 
Lawson’s case indicates that the use of a firearm was an un‐
planned surprise like in Rosemond’s drug deal gone wrong or 
that  Lawson  only  intended  to  participate  in  an  unarmed 
robbery.  Rather,  the  wearing of masks and his  confederate’s 
pulling  of  the  firearm  before  Lawson  attempted  to  take 
property was evidence of an armed robbery gone right, and 
the jury’s conviction based on the evidence it heard confirms 
this  assessment.  The  crime  that  Rosemond  intended  to 
commit  was  a  peaceful,  albeit  illegal,  transaction,  which  is 
No. 14‐3276                                                       17 

quite  distinct  from  the  mid‐day  violent  taking  of  property 
Lawson intended to commit. 
   Based  on  the  evidence  presented  and  the  government’s 
argument to the jury, the jury’s conviction on count two can 
only  be  understood  as  finding  that  Lawson  intended  to  aid 
and  abet  an  armed  robbery.  Accordingly,  Lawson  has  not 
shown that the erroneous instruction prejudiced him in any 
way, and a new trial is not warranted. 
   C. Brady Claims 
   Finally,  Lawson  contends  that  the  government  withheld 
evidence in violation of his due process rights. Brady v. Mary‐
land,  373  U.S.  83  (1963).  Specifically,  he  contends  that  the 
government’s  failure  to  disclose  Inspector  Gottfried’s  vide‐
otaped  interview  with  Hanson  and  Detective  Rogers’s  per‐
sonnel file warrants a new trial. 
   We  review  a  district  court’s  decision  to  grant  or  deny  a 
new  trial  for  a  Brady  violation  for  an  abuse  of  discretion; 
however,  we  review  pure  questions  of  law  de  novo.  United 
States v. Bhutani, 175 F.3d 572, 576 (7th Cir. 1999).  
    To  warrant  a  finding  of  a  Brady  violation,  a  defendant 
must point to specific evidence that was (1) favorable to the 
defense; (2) suppressed by the government; and (3) “material 
to an issue at trial.” United States v. Shields, 789 F.3d 733, 746 
(7th Cir. 2015) (quotation marks omitted).  
    Evidence is favorable to the defense when it is either ex‐
culpatory  or  could  be  used  for  purposes  of  impeachment. 
Kyles  v.  Whitley,  514  U.S.  419,  433  (1995).  The  government 
concedes  that  the  videotaped  interview  of  Hanson  and  De‐
tective Rogers’s personnel record are favorable to the defense 
as impeachment evidence, and we agree. 
18                                                         No. 14‐3276 

    The next prong of the Brady inquiry requires that the evi‐
dence  was  suppressed.  “Evidence  is  suppressed  when  ‘the 
prosecution fail[s] to disclose the evidence in time for the de‐
fendant  to  make  use  of  it’  and  ‘the  evidence  was  not  other‐
wise  available  to  the  defendant  through  the  exercise of  rea‐
sonable diligence.’” Shields, 789 F.3d at 746–47 (quoting Ienco 
v. Angarone, 429 F.3d 680, 683 (7th Cir. 2005)). 
    A mid‐trial disclosure “suffices if time remains for the de‐
fendant  to  make  effective  use  of  the  exculpatory  material.” 
United  States  v.  Higgins,  75  F.3d  332,  335  (7th  Cir.  1996);  see 
also  Bielanski  v.  County  of  Kane,  550  F.3d  632,  645  (7th  Cir. 
2008) (“Even late disclosure does not constitute a Brady vio‐
lation unless the defendant is unable to make effective use of 
the evidence.”).  
    The videotaped interview was disclosed on May 16, and 
the  jury  was  dismissed.  No  more  evidence  was  heard  until 
May 21. During that time, Lawson and his counsel reviewed 
the  tape.  The  district  court  gave  Lawson  wide  discretion  to 
reopen his case and recall any witnesses in order to incorpo‐
rate the videotape. Inspector Gottfried did admit that he of‐
fered Hanson money. Finally, Lawson argued extensively to 
the jury that Inspector Gottfried had offered Hanson a bribe. 
Accordingly,  Lawson  was  able  to  make  effective  use  of  the 
impeachment evidence contained in the video recording. See 
United  States  v.  Fallon,  348  F.3d  248,  252–53  (7th  Cir.  2003) 
(holding  that  evidence  disclosed  during  trial  was  not  “sup‐
pressed”  where  the  defendant  was  able  to  cross‐examine 
witness with the impeachment evidence and witness admit‐
ted to falsifying documents). 
   Lawson  argues  that  he  was  unable  “to  incorporate  this 
evidence  into  [his]  presentation  to  the  jury”  because  he 
No. 14‐3276                                                           19 

could not question the cell‐records witness or Hanson. (Ap‐
pellant’s  Br.  at  29.)  That  is  not  the  case.  The  district  court 
gave Lawson broad authority to reopen his case in any way 
he saw fit. It was his choice to only recall Inspector Gottfried, 
and  he  did  in  fact  get  an  admission.  Because  Lawson  was 
able  to  effectively  make  use  of  the  videotaped  interview,  it 
was not suppressed under Brady. 
    The  government  concedes,  however,  that  Detective  Rog‐
ers’s personnel record was suppressed within the meaning of 
Brady, and we agree. The remaining inquiry then is whether 
it was material. It was not. 
    Evidence  is  material  for  purposes  of  Brady  if  there  is  a 
“‘reasonable probability’ of a different result,” meaning that 
the “suppression ‘undermines confidence in the outcome of 
the trial.’” Kyles, 514 U.S. at 434 (quoting United States v. Bag‐
ley, 473 U.S. 667, 678 (1985)). In examining whether evidence 
was  material,  the  court  considers  “what  purpose  the  evi‐
dence would have served and how it might have affected the 
jury’s  view  of  the  evidence  that  was  introduced.”  Toliver  v. 
McCaughtry,  539  F.3d  766,  780  (7th  Cir.  2008)  (citing  Kyles, 
514 U.S. at 441–54). 
   Lawson  claims  that  evidence  that  Detective  Rogers  had 
been  reprimanded  for  improper  conduct  twice  and  for  his 
involvement  in  a  preventable  accident  with  a  police  vehicle 
undermines confidence in the verdict in two ways.  
    First,  Lawson  argues  that  the  records  tend  to  show  that 
the  fingerprint  evidence  is  unreliable  because  it  allows  the 
jury to question “the manner in which he gathered evidence 
from  the  crime  scene  and  his  maintenance  of  the  ongoing 
integrity of that evidence.” (Appellant’s Br. at 33.)  
20                                                       No. 14‐3276 

   Second, Lawson argues that Rogers’s disciplinary record 
tends  to  make  it  more  probable  that  Detective  Rogers  re‐
placed  the  fingerprints  of  the  “real  robber”  with  those  of 
Lawson. 
     Rogers’s  only  testimony  was  that  he  dusted  for  prints, 
lifted  the  latent  prints  that  he  found,  and  placed  them  on  a 
white backing card. Rogers then turned the card over to In‐
spector Gottfried who placed it in a sealed bag and recorded 
it  into  evidence.  Lawson  was  not  implicated  until  an  inde‐
pendent examination was conducted by a fingerprint exam‐
iner.  
    The  fact  that  several  years  prior  Detective  Rogers  had 
been  reprimanded  for  improper  conduct  and  involved  in  a 
preventable accident does not tend to make it more probable 
that Rogers mishandled the evidence or replaced the finger‐
prints he lifted with Lawson’s. Nothing in the personnel file 
at the time of Lawson’s trial suggests that Rogers had a his‐
tory  of  mishandling  evidence.  Nor  is  there  any  explanation 
as  to  why  Rogers  would  have  replaced  the  “real  robber’s” 
fingerprints with Lawson’s—a man he did not know.  
   Instead,  Lawson’s  fingerprints  ended  up  on  a  card  that 
was  marked  with  the  date,  time,  and  location  of  the  finger‐
print  lift  and  independently  examined  and  attributed  to 
Lawson.  Given  the  extensive  evidence  against  Lawson,  in‐
cluding the fact that his cell phone was found at the scene of 
the crime, there is no reasonable probability that prior disci‐
No. 14‐3276                                                                        21 

plinary actions against Rogers would have affected the out‐
come.* 
    Finally,  Lawson  argues  that  the  cumulative  effect  of  the 
videotaped interview of Hanson and Rogers’s personnel rec‐
ord shows a pattern of police misconduct that “raises signifi‐
cant  questions  about  the  integrity  and  completeness  of  the 
investigation.”  (Appellant’s Br. at 32.)  We  disagree.  The  evi‐
dence against  Lawson  was  extensive. In addition to  the  fin‐
gerprint  evidence,  the  jury  saw  surveillance  footage  of  the 
entire  attempted  robbery.  The  jury  saw  an  object  fall  from 
the counter‐jumper’s pocket when he jumped over the coun‐
ter  and  heard  that  Lawson’s  cell  phone  was  found  on  the 
counter.  Hanson  testified  that  Lawson  could  not  find  his 
phone later that evening and used her phone to call his. The 
jury  also  heard  testimony  from  eyewitnesses,  including  the 
post office worker who later identified Lawson as the coun‐
ter‐jumper.  Furthermore,  Lawson  was  able  to  argue  to  the 
jury that Inspector Gottfried offered Hanson a “bribe.” Giv‐
en the overwhelming evidence against Lawson and his abil‐
ity  to  use  the  videotape  of  Hanson’s  interview  at  trial,  the 
evidence  that  he  points  to  as  showing  police  misconduct 
does  not  put  the  case  in  such  a  different  light  as  to  under‐
mine confidence in the verdict. 
                                                 
* The government’s reliance on Officer Rogers’s assertion before trial that 

there  was  nothing  in  his  disciplinary  file  “pending  or  sustained  that 
went  to  his  truthfulness”  is  not  best  practice.  See  Dep’t  of  Justice,  U.S. 
Attorneys’  Manual  § 9‐5.100  (“[P]rosecutors  will  receive  the  most  com‐
prehensive  potential  impeachment  information  by  having  both  the  can‐
did conversation with the agency employee and by submitting a request 
for  potential  impeachment  information  to  the  investigative  agency.” 
(emphasis added)). 
22                                                   No. 14‐3276 

                        III. CONCLUSION 
   For  the  foregoing  reasons,  the  judgment  of  the  district 
court is AFFIRMED.